


110 HR 3324 IH: The First Tee in Character Education Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3324
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Clyburn (for
			 himself and Mr. McKeon) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish the First Tee Life Skills Program.
	
	
		1.Short titleThis Act may be cited as The First Tee in Character Education Act of
			 2007.
		2.First Tee Life
			 Skills ProgramSubpart 3 of
			 part D of title V of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7247) is amended by adding at the end the following:
			
				5432.First Tee Life
				Skills Program
					(a)Grants
				authorized
						(1)General
				authorityIn accordance with this section, the Secretary may make
				grants to eligible entities to design and implement youth development programs
				for the purpose of carrying out efforts to impact the lives of young people of
				all backgrounds by giving an opportunity to develop life-enhancing values such
				as confidence, perseverance, and judgment through sports such as golf and
				character education by providing learning facilities and educational
				programs.
						(2)Eligible
				entityIn this section, the term eligible entity
				means—
							(A)a State educational
				agency;
							(B)a local
				educational agency or consortium of local educational agencies;
							(C)a nonprofit
				organization or entity, including an institution of higher education; or
							(D)a local
				educational agency in partnership with one or more entities described in
				subparagraph (C).
							(3)Special
				considerationIn awarding grants under this section, the
				Secretary shall give special consideration to applications from eligible
				entities that enhance and expand the delivery of—
							(A)a Life Skills Experience Program, to enable
				children to learn valuable lessons about—
								(i)the importance of
				maintaining a positive attitude;
								(ii)how to make
				decisions by thinking about the possible consequences; and
								(iii)how to define
				and set goals from the golf course to everyday life;
								(B)a National School Program, to establish a
				lifelong interest in golf by engaging children in a structured golf curriculum
				taught during physical education classes, while positively impacting their
				lives and helping to ensure the vitality of the game; and
							(C)such other
				initiatives as the Secretary finds appropriate to expand access to the First
				Tee program by minorities and historically underrepresented populations.
							(4)Equitable
				distributionIn awarding grants under this section, the Secretary
				shall ensure an equitable geographic distribution among the regions of the
				United States and among eligible entities located in urban, rural, and suburban
				areas.
						(5)DurationA
				grant under this section shall be awarded for a period not to exceed 3
				years.
						(b)Contracts under
				program
						(1)EvaluationAn
				eligible entity receiving assistance under this section may contract with
				outside sources, including institutions of higher education and private and
				nonprofit organizations, for the purposes of—
							(A)evaluating the
				program for which the assistance is made available;
							(B)measuring the
				integration of such program into the curriculum and teaching methods of schools
				where the program is carried out; and
							(C)measuring the
				success of such program in fostering the elements of character selected by the
				recipient.
							(2)Materials and
				program developmentAn eligible entity may contract with outside
				sources, including institutions of higher education and private and nonprofit
				organizations, for assistance in—
							(A)developing
				curricula, materials, teacher training, and other activities related to
				character education; and
							(B)integrating
				character education into the curricula and teaching methods of schools where
				the program is carried out.
							(c)Use of funds by
				recipientsOf the total funds received in any fiscal year under
				this section by an eligible entity—
						(1)not more than 3
				percent of such funds may be used for administrative purposes; and
						(2)the remainder of
				such funds may be used for—
							(A)the preparation or
				purchase of materials, and teacher training;
							(B)providing
				assistance to local educational agencies, schools, non-profits, or institutions
				of higher education; and
							(C)technical
				assistance and evaluation.
							(d)Application
						(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time and in such manner as
				the Secretary may require.
						(2)Required
				informationEach application for a grant under this section shall
				include (together with any other information that the Secretary may require)
				information that—
							(A)describes any
				partnerships or collaborative efforts among the organizations and entities of
				the eligible entity;
							(B)describes the
				activities that will be carried out with the grant funds, including—
								(i)how parents,
				students, students with disabilities (including those with mental or physical
				disabilities), and other members of the community, including members of private
				and nonprofit organizations, will be involved in the design and implementation
				of the program and how the eligible entity will work with the larger community
				to increase the reach and promise of the program;
								(ii)curriculum and
				instructional practices that will be used or developed; and
								(iii)methods of
				teacher training and parent education that will be used or developed;
								(C)in the case of an
				eligible entity that is a State educational agency, describes how the State
				educational agency—
								(i)will provide
				technical and professional assistance to its local educational agency partners
				in the development and implementation of character education programs;
				and
								(ii)will assist other
				interested local educational agencies that are not members of the original
				partnership in designing and establishing character education programs;
								(D)describes how the
				eligible entity will evaluate the success of its program based on the
				objectives described in subsection (a); and
							(E)assures that the
				eligible entity annually will provide to the Secretary such information as may
				be required to determine the effectiveness of the program.
							(e)Selection of
				recipients
						(1)Selection
				criteriaSelection of an eligible entity shall be made on the
				basis of the quality of the application submitted, taking into consideration
				such factors as—
							(A)the extent to
				which the program fosters character in students and the potential for improved
				student academic achievement;
							(B)the extent and
				ongoing nature of parental, student, and community involvement;
							(C)the quality of the
				plan for measuring and assessing success; and
							(D)the likelihood
				that the objectives of the program will be achieved.
							(f)Participation by
				private school children and teachersEach eligible entity that
				receives a grant under this section shall provide, to the extent feasible and
				appropriate, for the participation in programs and activities under this
				section of students and teachers in private elementary schools and secondary
				schools.
					(g)Reporting and
				evaluationEach eligible entity receiving a grant under this
				section shall submit to the Secretary two reports containing a comprehensive
				evaluation of the program under this section. The first report shall be
				submitted not later than the end of the second year of the program, and the
				second report shall be submitted not later than one year after the completion
				of the grant period. Each report shall—
						(1)describe the
				progress in delivering the programs described in subsection (a)(3);
						(2)describe the
				research, development, dissemination, evaluation, and technical assistance
				carried out under this section; and
						(3)describe its
				impact on students, students with disabilities (including those with mental or
				physical disabilities), teachers, administrators, parents, and
				others.
						.
		
